DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
Claims 1-20 are rejected under 35 U.S.C. 101.  Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a method.  The claim recites in part, in a group that comprises a first user/contributor and a second user contributor that are each operable to evaluate proposed distributed ledger entries for the other, determining, or assigning, a credibility score and rate limiter value; comparing the credibility score and rate limiter value with respective credibility score and rate limiter value thresholds; determining that the credibility score and rate limiter value meet or exceed the respective credibility score and rate limiter value thresholds.  Each of these limitations, as drafted, describe a process that under its broadest reasonable interpretation, is directed to a mental process, and therefore recites an abstract idea.
To this end, the limitation of in a group that comprises a first user/contributor and a second user contributor that are each operable to evaluate proposed distributed ledger entries from the other is a process that under its broadest reasonable interpretation is directed to a mental process.  This is because the evaluation of proposed ledger entries for the other can be performed by a mental comparison, for example.
The limitation of determining, or assigning, a credibility score and rate limiter value is a process that under its broadest reasonable interpretation is directed to a mental process.  This is because the credibility scores and the rate limiter scores are values that can be determined and assigned by a mental computation.
The limitation of comparing the credibility score and rate limiter value with respective credibility score and rate limiter value thresholds is a process that under its broadest reasonable interpretation is directed to a mental process.  This is because such a comparison of two values with respective thresholds can be performed mentally.
The limitation of determining that the credibility score and rate limiter value meet or exceed the respective credibility score and rate limiter value thresholds under its broadest reasonable interpretation is directed to a mental process, because these steps of determining scores and values meet or exceed thresholds, can be performed mentally by evaluating a comparison.
These judicial exceptions are not integrated into a practical application. In particular, the claim recites additional limitations of receive … proposed distributed ledger entries from the other, a first user/contributor, and a second user contributor.  The claim also recites the limitation of receiving, from an entity, a proposed entry for a distributed ledger, where the distributed ledger is shared and accessible by multiple users and includes a whitelist and a blacklist; and based on the determining, submitting the proposed entry to either the whitelist and the blacklist of the distributed ledger.
The limitations of receive … proposed distributed ledger entries from the other, a first user/contributor, and a second user contributor amount to adding insignificant extra-solution activity and are not indicative of a practical application.
The limitations of receiving, from an entity, a proposed entry for a distributed ledger, where the distributed ledger is shared and accessible by multiple users and includes a whitelist and a blacklist; and based on the determining, submitting the proposed entry to either the whitelist and the blacklist of the distributed ledger amount to adding insignificant extra-solution activity and are not indicative of a practical application.
The limitations of based on the determining, submitting the proposed entry to either the whitelist and the blacklist of the distributed ledger amount to adding insignificant extra-solution activity and are not indicative of a practical application.
The limitation of receive … proposed distributed ledger entries from the other amounts to adding insignificant extra-solution activity.  This step is well-understood, routine and conventional and does not amount to "significantly more" than the abstract idea.  MPEP 2106.05(d)(ii) provides elements that courts have recognized as insignificant extra-solution activity to a judicial exception.  MPEP 2106.05(d)(ii) states that receiving or transmitting data over a network, e.g., using the Internet to gather data (Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362) adds insignificant extra-solution activity to the claim.  Receiving proposed distributed ledger entries from the other falls within this category, because this receiving is performed over a network (FIGS. 1 & 2, [0059]), and does not meaningfully limit the claim.
The limitation of receiving, by the first user/contributor from the second user/contributor, a proposed entry for addition to the distributed ledger, where the distributed ledger comprises a whitelist and a blacklist amounts to adding insignificant extra-solution activity.  This step is well-understood, routine and conventional and does not amount to "significantly more" than the abstract idea.  MPEP 2106.05(d)(ii) provides elements that courts have recognized as insignificant extra-solution activity to a judicial exception.  MPEP 2106.05(d)(ii) states that receiving or transmitting data over a network, e.g., using the Internet to gather data (Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362) adds insignificant extra-solution activity to the claim.  Receiving, by the first user/contributor from the second user/contributor, a proposed entry for addition to the distributed ledger, where the distributed ledger comprises a whitelist and a blacklist falls within this category, because this receiving is performed over a network (FIGS. 1 & 2, [0059]), and does not meaningfully limit the claim.
The limitation of based on the determining, submitting the proposed entry to either the whitelist and the blacklist of the distributed ledger amounts to adding insignificant extra-solution activity.  This step is well-understood, routine and conventional and does not amount to "significantly more" than the abstract idea.  MPEP 2106.05(d)(ii) provides elements that courts have recognized as insignificant extra-solution activity to a judicial exception.  MPEP 2106.05(d)(ii) provides elements that courts have recognized as insignificant extra-solution activity to a judicial exception.  MPEP 2106.05(d)(ii) states that receiving or transmitting data over a network, e.g., using the Internet to gather data (Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362) adds insignificant extra-solution activity to the claim.  Submitting (based on the determining) the proposed entry to either the whitelist and the blacklist of the distributed ledger falls within this category, because submitting does not meaningfully limit the claim.
Thus, under its broadest reasonable interpretation, the claim covers mental processes applied in a particular technological environment, along with insignificant extra-solution activity.  The claim falls within the Mental Processes grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  The claim is not patent eligible.

Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites, the limitation of wherein the proposed entry is identified as either a whitelist candidate or a blacklist candidate.  This limitation is directed to a mental process, because a user, including a second user/contributor, can mentally identify an entry as a whitelist or blacklist candidate.  Accordingly, the claim falls within the mental processes grouping of abstract ideas, and recites an abstract idea. This judicial exception is not integrated into a practical application. The claim does not recite additional limitations that amount to significantly more than the abstract idea.  The claim is not patent eligible.
Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The limitations of the method is performed by a verification system that includes a credibility score engine and a rate limiter engine amounts to general linking to a technical environment – a computing environment.  For example [0080] discloses [t]he different components, modules, engines, and services described herein may be implemented as objects or processes that execute on the computing system, for example, as separate threads.  The additional elements does not impose any meaningful limits on practicing the abstract idea, and these elements to not integrate the abstract idea into a practical application.  
Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites, the limitation of wherein the credibility score is based in part on any prior transactions involving the entity.  This limitation is directed to a mental process, because a user can mentally take into account previous transactions when computing a credibility score.  Accordingly, the claim falls within the mental processes grouping of abstract ideas, and recites an abstract idea. This judicial exception is not integrated into a practical application. The claim does not recite additional limitations that amount to significantly more than the abstract idea.  The claim is not patent eligible.
Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites, the limitation of submitting of the proposed entry to either the whitelist or the blacklist of the distributed ledger indicates a consensus of the group that the proposed entry is permitted to be listed in the distributed ledger.  This limitation amounts to adding insignificant extra-solution activity and are not indicative of a practical application.
The limitation of submitting of the proposed entry to either the whitelist or the blacklist of the distributed ledger indicates a consensus of the group that the proposed entry is permitted to be listed in the distributed ledger amounts to adding insignificant extra-solution activity.  This step is well-understood, routine and conventional and does not amount to "significantly more" than the abstract idea.  MPEP 2106.05(d)(ii) provides elements that courts have recognized as insignificant extra-solution activity to a judicial exception.  MPEP 2106.05(d)(ii) provides elements that courts have recognized as insignificant extra-solution activity to a judicial exception.  MPEP 2106.05(d)(ii) states that receiving or transmitting data over a network, e.g., using the Internet to gather data (Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362) adds insignificant extra-solution activity to the claim.  The submitting of the proposed entry to either the whitelist or the blacklist of the distributed ledger indicates a consensus of the group that the proposed entry is permitted to be listed in the distributed ledger falls within this category, because submitting does not meaningfully limit the claim.
 Accordingly, the claim falls within the mental processes grouping of abstract ideas, and recites an abstract idea. This judicial exception is not integrated into a practical application. 
The claim does not recite additional limitations that amount to significantly more than the abstract idea.  The claim is not patent eligible.
Thus, under its broadest reasonable interpretation, the claim covers insignificant extra-solution activity. Accordingly, the claim recites an abstract idea.  The claim is not patent eligible.
Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites, the limitation of wherein the rate limiter value specifies a maximum number of submissions that the entity is permitted to make within a time period of a particular length.  This limitation is directed to a mental process, because a user can mentally take into account a maximum number of submissions permitted during a time period for a rate limiter value.  Accordingly, the claim falls within the mental processes grouping of abstract ideas, and recites an abstract idea. This judicial exception is not integrated into a practical application. The claim does not recite additional limitations that amount to significantly more than the abstract idea.  The claim is not patent eligible.
Claim 7 recites in part, determining that a credibility score and a rate limiter value associated with the another entity do not meet respective credibility score and rate limiter value thresholds for the another entity and refusing the another proposed entry to the distributed ledger, and the refusing the another proposed entry indicates a consensus of the group that the proposed entry is not permitted to be listed in the distributed ledger. This limitation describes a process that under its broadest reasonable interpretation, is directed to a mental process, and therefore recites an abstract idea.  This is because the credibility scores and the rate limiter scores can be compared with thresholds by a mental process, and the refusing can be performed mentally by making a mental determination.
These judicial exceptions are not integrated into a practical application. In particular, the claim recites additional limitations of a member of the group, another member of the group, receiving, by a member of the group, another proposed entry for the distributed ledger; and submitting the proposed entry to the distributed ledger.
The limitation of receiving, by a member of the group, another proposed entry for the distributed ledger amounts to adding insignificant extra-solution activity.  This step is well-understood, routine and conventional and does not amount to "significantly more" than the abstract idea.  MPEP 2106.05(d)(ii) provides elements that courts have recognized as insignificant extra-solution activity to a judicial exception.  MPEP 2106.05(d)(ii) states that receiving or transmitting data over a network, e.g., using the Internet to gather data (Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362) adds insignificant extra-solution activity to the claim.  Receiving, from another entity, another proposed entry for a distributed ledger falls within this category, because this receiving is performed over a network (FIGS. 1 & 2, [0059]), and does not meaningfully limit the claim. The claim falls within the Mental Processes grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  The claim is not patent eligible.
As to claim 8, the limitation of adjusting the credibility score and/or the rate limiter value of the another member of the group based upon the determination that the credibility score and rate limiter value of the another member of the group do not meet the respective credibility score and rate limiter value thresholds for the another member of the group is a process that under its broadest reasonable interpretation is directed to a mental process.  This is because a user can mentally adjust a credibility score and/or rate limiter value based upon a comparison of thresholds. The claim falls within the Mental Processes grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  The claim is not patent eligible.
As to claim 9, the limitation of adjusting the credibility score and/or the rate limiter value based upon the determination that the credibility score and rate limiter value meet or exceed the respective credibility score and rate limiter value thresholds is a process that under its broadest reasonable interpretation is directed to a mental process.  This is because a user can mentally adjust a credibility score and/or rate limiter value based upon a comparison of thresholds. The claim falls within the Mental Processes grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  The claim is not patent eligible.
As to claim 10, the limitation of wherein the proposed entry identifies one of: a file; a website address; malware; or, ransomware amounts to adding insignificant extra-solution activity.  This step is well-understood, routine and conventional and does not amount to "significantly more" than the abstract idea.  This limitation is being interpreted as wherein the proposed entry identifies a file, since the entry is only one in a list.  MPEP 2106.05(d)(ii) provides elements that courts have recognized as insignificant extra-solution activity to a judicial exception.  MPEP 2106.05(d)(ii) states that storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015) adds insignificant extra-solution activity to the claim.  An entry being a file relates to storing information, and does not meaningfully limit the claim.
Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites in part, in a group that comprises a first user/contributor and a second user contributor that are each operable to evaluate proposed distributed ledger entries for the other, determining, or assigning, a credibility score and rate limiter value; comparing the credibility score and rate limiter value with respective credibility score and rate limiter value thresholds; determining that the credibility score and rate limiter value meet or exceed the respective credibility score and rate limiter value thresholds.  Each of these limitations, as drafted, describe a process that under its broadest reasonable interpretation, is directed to a mental process, and therefore recites an abstract idea.
To this end, the limitation of in a group that comprises a first user/contributor and a second user contributor that are each operable to evaluate proposed distributed ledger entries from the other is a process that under its broadest reasonable interpretation is directed to a mental process.  This is because the evaluation of proposed ledger entries for the other can be performed by a mental comparison, for example.
The limitation of determining, or assigning, a credibility score and rate limiter value is a process that under its broadest reasonable interpretation is directed to a mental process.  This is because the credibility scores and the rate limiter scores are values that can be determined and assigned by a mental computation.
The limitation of comparing the credibility score and rate limiter value with respective credibility score and rate limiter value thresholds is a process that under its broadest reasonable interpretation is directed to a mental process.  This is because such a comparison of two values with respective thresholds can be performed mentally.
The limitation of determining that the credibility score and rate limiter value meet or exceed the respective credibility score and rate limiter value thresholds under its broadest reasonable interpretation is directed to a mental process, because these steps of determining scores and values meet or exceed thresholds, can be performed mentally by evaluating a comparison.
These judicial exceptions are not integrated into a practical application. In particular, the claim recites additional limitations of a non-transitory storage medium, hardware processors, receive … proposed distributed ledger entries from the other, a first user/contributor, and a second user contributor.  The claim also recites the limitation of receiving, from an entity, a proposed entry for a distributed ledger, where the distributed ledger is shared and accessible by multiple users and includes a whitelist and a blacklist; and based on the determining, submitting the proposed entry to either the whitelist and the blacklist of the distributed ledger.
The limitations of a non-transitory storage medium and hardware processors are recited at a high level of generality, and amount to general linking the user of the judicial exception to a particular technological environment – a computing environment.  These components are generic computer components. 
The limitations of receive … proposed distributed ledger entries from the other, a first user/contributor, and a second user contributor amount to adding insignificant extra-solution activity and are not indicative of a practical application.
The limitations of receiving, from an entity, a proposed entry for a distributed ledger, where the distributed ledger is shared and accessible by multiple users and includes a whitelist and a blacklist; and based on the determining, submitting the proposed entry to either the whitelist and the blacklist of the distributed ledger amount to adding insignificant extra-solution activity and are not indicative of a practical application.
The limitations of based on the determining, submitting the proposed entry to either the whitelist and the blacklist of the distributed ledger amount to adding insignificant extra-solution activity and are not indicative of a practical application.
The limitation of receive … proposed distributed ledger entries from the other amounts to adding insignificant extra-solution activity.  This step is well-understood, routine and conventional and does not amount to "significantly more" than the abstract idea.  MPEP 2106.05(d)(ii) provides elements that courts have recognized as insignificant extra-solution activity to a judicial exception.  MPEP 2106.05(d)(ii) states that receiving or transmitting data over a network, e.g., using the Internet to gather data (Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362) adds insignificant extra-solution activity to the claim.  Receiving proposed distributed ledger entries from the other falls within this category, because this receiving is performed over a network (FIGS. 1 & 2, [0059]), and does not meaningfully limit the claim.
The limitation of receiving, by the first user/contributor from the second user/contributor, a proposed entry for addition to the distributed ledger, where the distributed ledger comprises a whitelist and a blacklist amounts to adding insignificant extra-solution activity.  This step is well-understood, routine and conventional and does not amount to "significantly more" than the abstract idea.  MPEP 2106.05(d)(ii) provides elements that courts have recognized as insignificant extra-solution activity to a judicial exception.  MPEP 2106.05(d)(ii) states that receiving or transmitting data over a network, e.g., using the Internet to gather data (Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362) adds insignificant extra-solution activity to the claim.  Receiving, by the first user/contributor from the second user/contributor, a proposed entry for addition to the distributed ledger, where the distributed ledger comprises a whitelist and a blacklist falls within this category, because this receiving is performed over a network (FIGS. 1 & 2, [0059]), and does not meaningfully limit the claim.
The limitation of based on the determining, submitting the proposed entry to either the whitelist and the blacklist of the distributed ledger amounts to adding insignificant extra-solution activity.  This step is well-understood, routine and conventional and does not amount to "significantly more" than the abstract idea.  MPEP 2106.05(d)(ii) provides elements that courts have recognized as insignificant extra-solution activity to a judicial exception.  MPEP 2106.05(d)(ii) provides elements that courts have recognized as insignificant extra-solution activity to a judicial exception.  MPEP 2106.05(d)(ii) states that receiving or transmitting data over a network, e.g., using the Internet to gather data (Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362) adds insignificant extra-solution activity to the claim.  Submitting (based on the determining) the proposed entry to either the whitelist and the blacklist of the distributed ledger falls within this category, because submitting does not meaningfully limit the claim.
Thus, under its broadest reasonable interpretation, the claim covers mental processes applied in a particular technological environment, along with insignificant extra-solution activity.  The claim falls within the Mental Processes grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  The claim is not patent eligible.
Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites, the limitation of wherein the proposed entry is identified as either a whitelist candidate or a blacklist candidate.  This limitation is directed to a mental process, because a user, including a second user/contributor, can mentally identify an entry as a whitelist or blacklist candidate.  Accordingly, the claim falls within the mental processes grouping of abstract ideas, and recites an abstract idea. This judicial exception is not integrated into a practical application. The claim does not recite additional limitations that amount to significantly more than the abstract idea.  The claim is not patent eligible.
Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The limitations of the method is performed by a verification system that includes a credibility score engine and a rate limiter engine amounts to general linking to a technical environment – a computing environment.  For example [0080] discloses [t]he different components, modules, engines, and services described herein may be implemented as objects or processes that execute on the computing system, for example, as separate threads.  The additional elements does not impose any meaningful limits on practicing the abstract idea, and these elements to not integrate the abstract idea into a practical application.  
Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites, the limitation of wherein the credibility score is based in part on any prior transactions involving the entity.  This limitation is directed to a mental process, because a user can mentally take into account previous transactions when computing a credibility score.  Accordingly, the claim falls within the mental processes grouping of abstract ideas, and recites an abstract idea. This judicial exception is not integrated into a practical application. The claim does not recite additional limitations that amount to significantly more than the abstract idea.  The claim is not patent eligible.
Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites, the limitation of submitting of the proposed entry to either the whitelist or the blacklist of the distributed ledger indicates a consensus of the group that the proposed entry is permitted to be listed in the distributed ledger.  This limitation amounts to adding insignificant extra-solution activity and are not indicative of a practical application.
The limitation of submitting of the proposed entry to either the whitelist or the blacklist of the distributed ledger indicates a consensus of the group that the proposed entry is permitted to be listed in the distributed ledger amounts to adding insignificant extra-solution activity.  This step is well-understood, routine and conventional and does not amount to "significantly more" than the abstract idea.  MPEP 2106.05(d)(ii) provides elements that courts have recognized as insignificant extra-solution activity to a judicial exception.  MPEP 2106.05(d)(ii) provides elements that courts have recognized as insignificant extra-solution activity to a judicial exception.  MPEP 2106.05(d)(ii) states that receiving or transmitting data over a network, e.g., using the Internet to gather data (Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362) adds insignificant extra-solution activity to the claim.  The submitting of the proposed entry to either the whitelist or the blacklist of the distributed ledger indicates a consensus of the group that the proposed entry is permitted to be listed in the distributed ledger falls within this category, because submitting does not meaningfully limit the claim.
 Accordingly, the claim falls within the mental processes grouping of abstract ideas, and recites an abstract idea. This judicial exception is not integrated into a practical application. 
The claim does not recite additional limitations that amount to significantly more than the abstract idea.  The claim is not patent eligible.
Thus, under its broadest reasonable interpretation, the claim covers insignificant extra-solution activity. Accordingly, the claim recites an abstract idea.  The claim is not patent eligible.
Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites, the limitation of wherein the rate limiter value specifies a maximum number of submissions that the entity is permitted to make within a time period of a particular length.  This limitation is directed to a mental process, because a user can mentally take into account a maximum number of submissions permitted during a time period for a rate limiter value.  Accordingly, the claim falls within the mental processes grouping of abstract ideas, and recites an abstract idea. This judicial exception is not integrated into a practical application. The claim does not recite additional limitations that amount to significantly more than the abstract idea.  The claim is not patent eligible.
Claim 17 recites in part, determining that a credibility score and a rate limiter value associated with the another entity do not meet respective credibility score and rate limiter value thresholds for the another entity and refusing the another proposed entry to the distributed ledger, and the refusing the another proposed entry indicates a consensus of the group that the proposed entry is not permitted to be listed in the distributed ledger. This limitation describes a process that under its broadest reasonable interpretation, is directed to a mental process, and therefore recites an abstract idea.  This is because the credibility scores and the rate limiter scores can be compared with thresholds by a mental process, and the refusing can be performed mentally by making a mental determination.
These judicial exceptions are not integrated into a practical application. In particular, the claim recites additional limitations of a member of the group, another member of the group, receiving, by a member of the group, another proposed entry for the distributed ledger; and submitting the proposed entry to the distributed ledger.
The limitation of receiving, by a member of the group, another proposed entry for the distributed ledger amounts to adding insignificant extra-solution activity.  This step is well-understood, routine and conventional and does not amount to "significantly more" than the abstract idea.  MPEP 2106.05(d)(ii) provides elements that courts have recognized as insignificant extra-solution activity to a judicial exception.  MPEP 2106.05(d)(ii) states that receiving or transmitting data over a network, e.g., using the Internet to gather data (Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362) adds insignificant extra-solution activity to the claim.  Receiving, from another entity, another proposed entry for a distributed ledger falls within this category, because this receiving is performed over a network (FIGS. 1 & 2, [0059]), and does not meaningfully limit the claim. The claim falls within the Mental Processes grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  The claim is not patent eligible.
As to claim 18, the limitation of adjusting the credibility score and/or the rate limiter value of the another member of the group based upon the determination that the credibility score and rate limiter value of the another member of the group do not meet the respective credibility score and rate limiter value thresholds for the another member of the group is a process that under its broadest reasonable interpretation is directed to a mental process.  This is because a user can mentally adjust a credibility score and/or rate limiter value based upon a comparison of thresholds. The claim falls within the Mental Processes grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  The claim is not patent eligible.
As to claim 19, the limitation of adjusting the credibility score and/or the rate limiter value based upon the determination that the credibility score and rate limiter value meet or exceed the respective credibility score and rate limiter value thresholds is a process that under its broadest reasonable interpretation is directed to a mental process.  This is because a user can mentally adjust a credibility score and/or rate limiter value based upon a comparison of thresholds. The claim falls within the Mental Processes grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  The claim is not patent eligible.
As to claim 20, the limitation of wherein the proposed entry identifies one of: a file; a website address; malware; or, ransomware amounts to adding insignificant extra-solution activity.  This step is well-understood, routine and conventional and does not amount to "significantly more" than the abstract idea.  This limitation is being interpreted as wherein the proposed entry identifies a file, since the entry is only one in a list.  MPEP 2106.05(d)(ii) provides elements that courts have recognized as insignificant extra-solution activity to a judicial exception.  MPEP 2106.05(d)(ii) states that storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015) adds insignificant extra-solution activity to the claim.  An entry being a file relates to storing information, and does not meaningfully limit the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 11, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sohum (US Pub. No. 2019/0333097 A1) in view of Gupta (US Pub. No. 2010/0278191 A1), and further in view of Ortiz et al. (US 2019/0073666 A1).
	As to claim 1, Sohum teaches a method, comprising: 
receiving, by the first user/contributor from the second user/contributor, a proposed entry for addition to the distributed ledger, where the distributed ledger comprises a whitelist and a blacklist ([0060] teaches "the block chain network 148 associated with the decentralized shared ledger 150 receives a request from the plurality of stakeholders 150. The request is sent by the plurality of stakeholders 154 to add one of the device IPs, the device Id's, the device type or the publishers 160 to the blacklist who is performing fraud."  Here, the stakeholder (second user/contributor) sends an entry in the form of device information such as IP, ID or type to the blockchain network (first user/contributor) associated with the decentralized shared ledger blacklist ("distributed ledger").  The blockchain network is a first user contributor because [0049] states that "The block chain network 148 is a platform which performs tasks such as creating the ledger."  Interpreting a blockchain network as a user/contributor is consistent with Applicant's Specification at [0026], which states "[a] contributor comprises, or consists of, any entity or entities, such as computing systems, software, and hardware, for example, that submit one or more entries for inclusion in a ledger."
[0059] teaches "Also, the block chain network 148 blocks IPs, device id's, device type of the one or more users 142 or the publishers 160 mentioned in the blacklist of the decentralized shared ledger 150."  The blacklist is included in a decentralized shared ledger.  [0069] teaches "the ledger is shared includes the blacklist and the whitelist of the device IPs, Ids, type and the publishers 160."  This teaches that the distributed ledger includes a whitelist and blacklist.); 
determining, or assigning, by the first user/contributor, a credibility score … for the second user/contributor ([0016] "In an embodiment of the present disclosure, the block chain network scores the publishers based on the analysis at the block chain network with the processor. The scoring is done to specify whether the publishers are using fraud means."  This teaches that the publisher ("second user/contributor") is scored by the blockchain network ("first user/contributor") based on fraud propensity, which is a credibility score.);
comparing, by the first user/contributor, the credibility score … of the second user/contributor with respective credibility score threshold ([0016] teaches " the block chain network scores the publishers based on the analysis at the block chain network with the processor.  The scoring is done to specify whether the publishers are using fraud means. The scoring is compared with the pre-defined threshold in order to mark the publishers in the whitelist and the blacklist."  The scoring, which relates to fraud is compared with a respective threshold (credibility score threshold).  The scoring is interpreted as being performed by the blockchain network because the scoring is performed at the blockchain network.); 
determining, by the first user/contributor,  that the credibility score … of the second user/contributor meet or exceed the respective credibility score threshold ([0057] teaches "Also, the block chain network 148 performs scoring of the publishers 160 or the one or more users 142 based on the analysis."  [0058] teaches "The scoring is compared with the pre-defined threshold to identify the behavior of the publishers 160 and the one or more users 142. If the score for the publishers 160 or the one or more users 142 is higher than the pre-defined threshold than the publishers 160 or the one or more users 142 are marked in the blacklist."  This teaches that the score ("credibility score") is compared with a predefined threshold ("credibility score threshold) by the blockchain network ("first user/contributor"), and when the score is higher, an action is taken.  Thus, a determination is made that the score exceeds a threshold value.); and 
based on the determining, submitting, by the first user/contributor,  the proposed entry to either the whitelist or the blacklist of the distributed ledger ([0058] teaches "The scoring is compared with the pre-defined threshold to identify the behavior of the publishers 160 and the one or more users 142. If the score for the publishers 160 or the one or more users 142 is higher than the pre-defined threshold than the publishers 160 or the one or more users 142 are marked in the blacklist."  [0061] teaches "Also, the block chain network 148 associated with the decentralized shared ledger 150 adds the publishers 160, the device IPs, the device Id's or the device type to the decentralized shared ledger 150. "  Here, the blockchain network adds to the decentralized shared ledger, so the blockchain network ("first user/contributor") submits the entry to the whitelist/blacklist of the distributed ledger.  This teaches that the one or more users are marked in the blacklists based on a score.).
Sohum does not expressly teach comparing the rate limiter value with a rate limiter value threshold, determining that the rate limiter value meets or exceeds the rate limiter value threshold.
However, Gupta teaches comparing the rate limiter value with a rate limiter value threshold, determining that the rate limiter value meets or exceeds the rate limiter value threshold ([0046] teaches "The number of packets admitted during the time period for that protocol or control packet type is compared with the rate limit value for that protocol or control packet type respectively. The protocol based rate limiter 150 drops those packets (e.g., removes those packets from the protocol based queues 245) whose number of packets admitted currently exceed the rate limit value."  This teaches that the number of packets admitted (rate limiter value) is compared with a threshold for the rate limit value, because a determination is made whether the number admitted packets ("rate limiter value") exceed the rate limit value ("rate limiter value threshold").
Sohum and Gupta are combinable because they are directed to data security (Sohum [0003], Gupta [0059]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Sohum with the rate limiting features of Gupta, with a reasonable expectation of success.
The motivation would be to allow user of Sohum to provide a granular and flexible control of rate limit (Gupta [0059]).
Sohum, as modified, does not expressly teach in a group that comprises a first user/contributor and a second user contributor that are each operable to receive and evaluate proposed distributed ledger entries from the other:.
	However, Ortiz teaches in a group that comprises a first user/contributor and a second user contributor that are each operable to receive and evaluate proposed distributed ledger entries from the other ([0006] teaches "a plurality of node computing devices, each node computing device of the plurality of node computing devices having a communication link established with at least one other node computing device of the plurality of node computing devices; a plurality of distributed ledgers, each distributed ledger of the plurality of distributed ledgers managed by a corresponding node computing device of the plurality of node computing devices, the plurality of distributed ledgers together tracking generation, provisioning and processing of the virtual tokens through sequential entries that are cryptographically linked together and propagated through the plurality of distributed ledgers through application of a set of electronic propagation consensus mechanisms that are applied to determine whether an incoming sequential entry should be added at a target distributed ledger"  Here, the plurality of node devices form a group of multiple node devices.  Each distributed ledger is managed by a corresponding node, and entries are propagated through the plurality of distributed ledgers.  Thus, the nodes are interpreted as being operable for receiving and evaluating proposed distributed ledger entries from the other.)
Sohum, as modified, and Ortiz are combinable because they are directed to data security (Sohum [0003], Ortiz [0065]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Sohum with the rate limiting features of Ortiz, with a reasonable expectation of success.
The motivation would be to allow user of Sohum so a single central system need not be queried to obtain reporting or conduct queries (Ortiz [0161]).

As to claim 3, Sohum teaches wherein the method is performed by a verification system that includes a credibility score engine ([0003] teaches "In a first example, a computer system is provided. The computer system includes one or more processors and a memory. The memory is coupled to the one or more processors. The memory stores instructions. The instructions are executed by the one or more processors. The execution of instructions causes the one or more processors to perform a method for creating decentralized repository of fraud IP and publishers using block chain."  This teaches that a computing system includes a processor to perform the method, which as set forth in [0058] and [0059] includes a credibility score determination.  The processor is a credibility score engine. The interpretation of the engine is consistent with Applicant's specification as set forth in [0058].
Sohum does not expressly teach a rate limiter engine.  However, Gupta teaches a rate limiter engine.  Gupta at [0031] teaches "the protocol based rate limiter module 150."  This interpretation is consistent with [0080] of Applicant's Specification, which teaches the engines "may be implemented as objects or processes that execute on the computing system."
Sohum and Gupta are combinable because they are directed to data security (Sohum [0003], Gupta [0059]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Sohum with the rate limiting features of Gupta, with a reasonable expectation of success.
The motivation would be to allow user of Sohum to provide a granular and flexible control of rate limit (Gupta [0059]).

As to claim 4, Sohum teaches wherein the credibility score is based in part on any prior transactions involving the entity ([0057] teaches "The scoring is done to mark the behavior of the publishers 160 or the one or more users 142."  [0004] teaches "interactions include … number of transactions."  This is interpreted to be behavior of publishers to include number of transactions in the score.)

	As to claim 11, Sohum teaches a non-transitory storage medium having stored therein instructions which, when executed by one or more hardware processors perform operations comprising: 
receiving, by a first user/contributor from a second user/contributor, a proposed entry for addition to a distributed ledger, where the distributed ledger comprises a whitelist and a blacklist ([0060] teaches "the block chain network 148 associated with the decentralized shared ledger 150 receives a request from the plurality of stakeholders 150. The request is sent by the plurality of stakeholders 154 to add one of the device IPs, the device Id's, the device type or the publishers 160 to the blacklist who is performing fraud."  Here, the stakeholder (second user/contributor) sends an entry in the form of device information such as IP, ID or type to the blockchain network (first user/contributor) associated with the decentralized shared ledger blacklist ("distributed ledger").  The blockchain network is a first user contributor because [0049] states that "The block chain network 148 is a platform which performs tasks such as creating the ledger."  Interpreting a blockchain network as a user/contributor is consistent with Applicant's Specification at [0026], which states "[a] contributor comprises, or consists of, any entity or entities, such as computing systems, software, and hardware, for example, that submit one or more entries for inclusion in a ledger."
[0059] teaches "Also, the block chain network 148 blocks IPs, device id's, device type of the one or more users 142 or the publishers 160 mentioned in the blacklist of the decentralized shared ledger 150."  The blacklist is included in a decentralized shared ledger.  [0069] teaches "the ledger is shared includes the blacklist and the whitelist of the device IPs, Ids, type and the publishers 160."  This teaches that the distributed ledger includes a whitelist and blacklist.), wherein the first user/contributor and the second user/contributor are members of a group, and the first user/contributor and the second user contributor are each operable to receive and evaluate proposed distributed ledger entries from the other ; 
determining, or assigning, by the first user/contributor, a credibility score … for the second user/contributor ([0016] "In an embodiment of the present disclosure, the block chain network scores the publishers based on the analysis at the block chain network with the processor. The scoring is done to specify whether the publishers are using fraud means."  This teaches that the publisher ("second user/contributor") is scored by the blockchain network ("first user/contributor") based on fraud propensity, which is a credibility score.);
comparing, by the first user/contributor, the credibility score of the second user/contributor … with respective credibility score threshold ([0016] teaches " the block chain network scores the publishers based on the analysis at the block chain network with the processor.  The scoring is done to specify whether the publishers are using fraud means. The scoring is compared with the pre-defined threshold in order to mark the publishers in the whitelist and the blacklist."  The scoring, which relates to fraud is compared with a respective threshold (credibility score threshold).  The scoring is interpreted as being performed by the blockchain network because the scoring is performed at the blockchain network.); 
determining, by the first user/contributor, that the credibility score … of the second user/contributor …  meet or exceed the respective credibility score threshold ([0057] teaches "Also, the block chain network 148 performs scoring of the publishers 160 or the one or more users 142 based on the analysis."  [0058] teaches "The scoring is compared with the pre-defined threshold to identify the behavior of the publishers 160 and the one or more users 142. If the score for the publishers 160 or the one or more users 142 is higher than the pre-defined threshold than the publishers 160 or the one or more users 142 are marked in the blacklist."  This teaches that the score ("credibility score") is compared with a predefined threshold ("credibility score threshold) by the blockchain network ("first user/contributor"), and when the score is higher, an action is taken.  Thus, a determination is made that the score exceeds a threshold value.); and 
based on the determining, submitting, by the first user/contributor, the proposed entry to either the whitelist or the blacklist of the distributed ledger ([0058] teaches "The scoring is compared with the pre-defined threshold to identify the behavior of the publishers 160 and the one or more users 142. If the score for the publishers 160 or the one or more users 142 is higher than the pre-defined threshold than the publishers 160 or the one or more users 142 are marked in the blacklist."  [0061] teaches "Also, the block chain network 148 associated with the decentralized shared ledger 150 adds the publishers 160, the device IPs, the device Id's or the device type to the decentralized shared ledger 150. "  Here, the blockchain network adds to the decentralized shared ledger, so the blockchain network ("first user/contributor") submits the entry to the whitelist/blacklist of the distributed ledger.)
Sohum does not expressly teach comparing the rate limiter value with a rate limiter value threshold, determining that the rate limiter value meets or exceeds the rate limiter value threshold.
However, Gupta teaches comparing the rate limiter value with a rate limiter value threshold, determining that the rate limiter value meets or exceeds the rate limiter value threshold ([0046] teaches "The number of packets admitted during the time period for that protocol or control packet type is compared with the rate limit value for that protocol or control packet type respectively. The protocol based rate limiter 150 drops those packets (e.g., removes those packets from the protocol based queues 245) whose number of packets admitted currently exceed the rate limit value."  This teaches that the number of packets admitted (rate limiter value) is compared with a threshold for the rate limit value, because a determination is made whether the number admitted packets ("rate limiter value") exceed the rate limit value ("rate limiter value threshold").
Sohum and Gupta are combinable because they are directed to data security (Sohum [0003], Gupta [0059]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Sohum with the rate limiting features of Gupta, with a reasonable expectation of success.
The motivation would be to allow user of Sohum to provide a granular and flexible control of rate limit (Gupta [0059]).

Sohum, as modified, does not expressly teach wherein the first user/contributor and the second user/contributor are members of a group, and the first user/contributor and the second user/contributor are each operable to receive and evaluate proposed distributed ledger entries from the other.
	However, Ortiz teaches wherein the first user/contributor and the second user/contributor are members of a group, and the first user/contributor and the second user/contributor are each operable to receive and evaluate proposed distributed ledger entries from the other ([0006] teaches "a plurality of node computing devices, each node computing device of the plurality of node computing devices having a communication link established with at least one other node computing device of the plurality of node computing devices; a plurality of distributed ledgers, each distributed ledger of the plurality of distributed ledgers managed by a corresponding node computing device of the plurality of node computing devices, the plurality of distributed ledgers together tracking generation, provisioning and processing of the virtual tokens through sequential entries that are cryptographically linked together and propagated through the plurality of distributed ledgers through application of a set of electronic propagation consensus mechanisms that are applied to determine whether an incoming sequential entry should be added at a target distributed ledger"  Here, the plurality of node devices form a group of multiple node devices.  Each distributed ledger is managed by a corresponding node, and entries are propagated through the plurality of distributed ledgers.  Thus, the nodes are interpreted as being operable for receiving and evaluating proposed distributed ledger entries from the other.)
Sohum, as modified, and Ortiz are combinable because they are directed to data security (Sohum [0003], Ortiz [0065]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Sohum with the rate limiting features of Ortiz, with a reasonable expectation of success.
The motivation would be to allow user of Sohum so a single central system need not be queried to obtain reporting or conduct queries (Ortiz [0161]).

As to claim 13, Sohum teaches wherein the method is performed by a verification system that includes a credibility score engine ([0003] teaches "In a first example, a computer system is provided. The computer system includes one or more processors and a memory. The memory is coupled to the one or more processors. The memory stores instructions. The instructions are executed by the one or more processors. The execution of instructions causes the one or more processors to perform a method for creating decentralized repository of fraud IP and publishers using block chain."  This teaches that a computing system includes a processor to perform the method, which as set forth in [0058] and [0059] includes a credibility score determination.  The processor is a credibility score engine. The interpretation of the engine is consistent with Applicant's specification as set forth in [0058].
Sohum does not expressly teach a rate limiter engine.  However, Gupta teaches a rate limiter engine.  Gupta at [0031] teaches "the protocol based rate limiter module 150."  This interpretation is consistent with [0080] of Applicant's Specification, which teaches the engines "may be implemented as objects or processes that execute on the computing system."
Sohum and Gupta are combinable because they are directed to data security (Sohum [0003], Gupta [0059]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Sohum with the rate limiting features of Gupta, with a reasonable expectation of success.
The motivation would be to allow user of Sohum to provide a granular and flexible control of rate limit (Gupta [0059]).

As to claim 14, Sohum teaches wherein the credibility score is based in part on any prior transactions involving the entity  ([0057] teaches "The scoring is done to mark the behavior of the publishers 160 or the one or more users 142."  [0004] teaches "interactions include … number of transactions."  This is interpreted to be behavior of publishers to include number of transactions in the score.)

Claims 2, 10, 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sohum in view of Gupta and Ortiz, and further in view of Bartik (US Pub. No. 2019/0036930 A1).
As to claim 2, Bartik teaches wherein the proposed entry is identified by the second user/contributor as either a whitelist candidate or a blacklist candidate ([0042] teaches "Whitelist update program 200 analyzes millions of webpages in the search engine database to find candidates to add to the whitelist based upon the match to the initial query that the search engine returns. Whitelist update program 200 determines that the returned candidate is suitable for addition to the whitelist based upon locater 182 analyzing and sorting the results based upon the candidates ranking in order of relevancy."  This teaches finding a whitelist candidate for addition to the list.  The whitelist candidate is a proposed entry.  The whitelist update program ("second user/contributor") makes the determination.  Interpreting a whitelist update program as a user/contributor is consistent with Applicant's Specification at [0026], which states "[a] contributor comprises, or consists of, any entity or entities, such as computing systems, software, and hardware, for example, that submit one or more entries for inclusion in a ledger.") 
Sohum, as modified, and Bartik are combinable because they are directed to data security (Sohum [0003], Bartik [0013]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Sohum with Bartik, with a reasonable expectation of success.
The motivation would be to allow user of Bartik to maintain an updated whitelist (Bartik [0014]).

As to claim 10, Bartik teaches wherein the proposed entry identifies one of: a file; a website address; malware; or, ransomware ([0041] teaches "whitelist update program 200 locates candidates for the whitelist. In an embodiment, whitelist update program 200 finds and locates new domains and URLs that are potential candidates for the whitelist."  New URLS are candidates ("proposed entries") in the form of website addresses.)
Sohum, as modified, and Bartik are combinable because they are directed to data security (Sohum [0003], Bartik [0013]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Sohum with Bartik, with a reasonable expectation of success.
The motivation would be to allow user of Bartik to maintain an updated whitelist (Bartik [0014]).

As to claim 12, Bartik teaches wherein the proposed entry is identified as either a whitelist candidate or a blacklist candidate ([0042] teaches "Whitelist update program 200 analyzes millions of webpages in the search engine database to find candidates to add to the whitelist based upon the match to the initial query that the search engine returns. Whitelist update program 200 determines that the returned candidate is suitable for addition to the whitelist based upon locater 182 analyzing and sorting the results based upon the candidates ranking in order of relevancy."  This teaches finding a whitelist candidate for addition to the list.  The whitelist candidate is a proposed entry. The whitelist update program ("second user/contributor") makes the determination.  Interpreting a whitelist update program as a user/contributor is consistent with Applicant's Specification at [0026], which states "[a] contributor comprises, or consists of, any entity or entities, such as computing systems, software, and hardware, for example, that submit one or more entries for inclusion in a ledger.") 
Sohum, as modified, and Bartik are combinable because they are directed to data security (Sohum [0003], Bartik [0013]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Sohum with Bartik, with a reasonable expectation of success.
The motivation would be to allow user of Bartik to maintain an updated whitelist (Bartik [0014]).

As to claim 20, Bartik teaches wherein the proposed entry identifies one of: a file; a website address; malware; or, ransomware ([0041] teaches "whitelist update program 200 locates candidates for the whitelist. In an embodiment, whitelist update program 200 finds and locates new domains and URLs that are potential candidates for the whitelist."  New URLS are candidates ("proposed entries") in the form of website addresses.)
Sohum, as modified, and Bartik are combinable because they are directed to data security (Sohum [0003], Bartik [0013]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Sohum with Bartik, with a reasonable expectation of success.
The motivation would be to allow user of Bartik to maintain an updated whitelist (Bartik [0014]).

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sohum in view of Gupta and Ortiz, and further in view of Galindo et al. (US Pub. No. 2022/0129481 A1).
As to claim 5, Sohum, as modified, does not expressly teach submitting of the proposed entry to either the whitelist or the blacklist of the distributed ledger indicates a consensus of the group that the proposed entry is permitted to be listed in the distributed ledger.
However, Galindo et al. teaches submitting of the proposed entry to either the whitelist or the blacklist of the distributed ledger indicates a consensus of the group that the proposed entry is permitted to be listed in the distributed ledger ([0061] teaches "the entry is recorded (namely, added) in the distributed ledger in an immutable form when at least a threshold number of data processing nodes from the plurality of data processing nodes reach a consensus that the entry is valid."  This teaches that the entry is recorded into a distributed ledger when a consensus of data processing nodes determine that the entry is valid ("permitted to be listed in the ledger.")
Sohum, as modified, and Galindo et al. are combinable because they are directed to data security (Sohum [0003], Galindo et al. [0008]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Sohum with Galindo et al., with a reasonable expectation of success.
The motivation would be to allow user of Galindo et al. to provide parties performing the exchange with a proof for participating in the exchange of the information (Galindo et al. [0037]).

As to claim 15, Sohum, as modified, does not expressly teach submitting of the proposed entry to either the whitelist or the blacklist of the distributed ledger indicates a consensus of the group that the proposed entry is permitted to be listed in the distributed ledger.
However, Galindo et al. teaches submitting of the proposed entry to either the whitelist or the blacklist of the distributed ledger indicates a consensus of the group that the proposed entry is permitted to be listed in the distributed ledger ([0061] teaches "the entry is recorded (namely, added) in the distributed ledger in an immutable form when at least a threshold number of data processing nodes from the plurality of data processing nodes reach a consensus that the entry is valid."  This teaches that the entry is recorded into a distributed ledger when a consensus of data processing nodes determine that the entry is valid ("permitted to be listed in the ledger.")
Sohum, as modified, and Galindo et al. are combinable because they are directed to data security (Sohum [0003], Galindo et al. [0008]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Sohum with Galindo et al., with a reasonable expectation of success.
The motivation would be to allow user of Galindo et al. to provide parties performing the exchange with a proof for participating in the exchange of the information (Galindo et al. [0037]).

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sohum in view of Gupta and Ortiz, and further in view of Caldato (US Pub. No. 2019/0102157 A1).
As to claim 6, Sohum, as modified, does not expressly teach wherein the rate limiter value specifies a maximum number of submissions that the entity is permitted to make within a time period of a particular length.
However, Caldato teaches wherein the rate limiter value specifies a maximum number of submissions that the entity is permitted to make within a time period of a particular length ([0115] teaches "adds delays, adds counters, and/or otherwise implements the rate limiting function to ensure that a predefined maximum number of requests are made by the calling service 2106 in any given time interval according to a predefined rate.").
Sohum, as modified, and Caldato are combinable because they are directed to data security (Sohum [0003], Caldato [0049]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Sohum with the rate limiting features of Caldato, with a reasonable expectation of success.
The motivation would be to allow user of Sohum to handle traffic flowing to and from the service (Caldato [0055]).

As to claim 16, Sohum, as modified, does not expressly teach wherein the rate limiter value specifies a maximum number of submissions that the entity is permitted to make within a time period of a particular length.
However, Caldato teaches wherein the rate limiter value specifies a maximum number of submissions that the entity is permitted to make within a time period of a particular length ([0115] teaches "adds delays, adds counters, and/or otherwise implements the rate limiting function to ensure that a predefined maximum number of requests are made by the calling service 2106 in any given time interval according to a predefined rate.").
Sohum, as modified, and Caldato are combinable because they are directed to data security (Sohum [0003], Caldato [0049]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Sohum with the rate limiting features of Caldato, with a reasonable expectation of success.
The motivation would be to allow user of Sohum to handle traffic flowing to and from the service (Caldato [0055]).

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sohum in view of Gupta and Ortiz, and further in view of Dhanoa  (US Pub. No. 2019/0215277 A1) and Galindo et al.
As to claim 7, Sohum teaches receiving, (by a node), from (another node) another proposed entry for the distributed ledger ([0060] teaches "the decentralized shared ledger 150 receives a request from the plurality of stakeholders 150. The request is send by the plurality of stakeholders 154 to add one of the device IPs, the device Id's, the device type or the publishers 160 to the blacklist who is performing fraud." Since any of plurality of stakeholders ("entities") send requests with device information ("proposed entry") to the blacklist ("distributed ledger"), [0060] is interpreted as providing multiple requests ("another proposed entry").); 
determining that a credibility score … associated with the another entity do not meet … credibility score …. thresholds for the another entity ([0058] teaches "If the score for the publishers 160 or the one or more users 142 is higher than the pre-defined threshold than the publishers 160 or the one or more users 142 are marked in the blacklist.  If the score for the publishers 160 or the one or more users 142 is less than the pre-defined threshold than the publishers 160 or the one or more users 142 are marked in the whitelist of the decentralized shared ledger 150."  This teaches that based on the score of the publishers, if the score is less than the threshold, the publisher is marked in the whitelist instead of the blacklist.  Thus, a determination is made with respect to a score, and the score does not meet a threshold.).
Sohum, as modified, teaches members forming a group (Ortiz [0006] teaches "a plurality of node computing devices, each node computing device of the plurality of node computing devices having a communication link established with at least one other node computing device of the plurality of node computing devices"  This teaches that the nodes form a group).
Sohum, as modified, does not expressly teach determining, (by a node), that a … rate limiter value associated with the (another node) do not meet … rate limiter value threshold for the another entity;
refusing the another proposed entry to the distributed ledger, and the refusing the another proposed entry indicates a consensus of the group that the proposed entry is not permitted to be listed in the distributed ledger.
However, Dhanoa teaches determining, (by a node), that a … rate limiter value associated with the (another node) do not meet … rate limiter value threshold for the another entity ([0020] teaches "The QoS engine instructs the DMA engine to schedule a packet from a queue when the rate limiter level of the queue and the queue credit level of the queue are both above respective threshold values (such as above or a zero value or not zero or negative) for the separate levels. However, if either of the corresponding rate limiter levels and/or the queue credit level is below or equal to a threshold value (e.g., level equals zero or is negative), the QoS engine does not permit the DMA engine to schedule the packet of the queue."  This teaches that Qos engine determines that the rate limiter level ("rate limiter value") associated with the DMA engine ("another entity") falls below a threshold value for the DMA engine.
Sohum, as modified, and Dhanoa are combinable because they are directed to data processing (Sohum [0003], Dhanoa [0016]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Sohum with Dhanoa, with a reasonable expectation of success.
The motivation would be to allow user of Sohum to reduce latency (Dhanoa [0016]).
Sohum, as modified, does not expressly teach refusing the another proposed entry to the distributed ledger, and the refusing the another proposed entry indicates a consensus of the group that the proposed entry is not permitted to be listed in the distributed ledger.
However, Galindo et al. teaches refusing the another proposed entry to the distributed ledger, and the refusing the another proposed entry indicates a consensus of the group that the proposed entry is not permitted to be listed in the distributed ledger ([0061] teaches "recording of the entry is denied when the threshold number of data processing nodes cannot reach a consensus regarding the validity of the entry.  In an example, the threshold number of data processing nodes to reach a consensus may be fifty-one percent (51%) of the plurality of data processing nodes."  This teaches that the entry is denied into a distributed ledger when a consensus of data processing nodes ("the group") determine that the entry is invalid and presumably under the threshold ("not permitted to be listed in the ledger").)
Sohum, as modified, and Galindo et al. are combinable because they are directed to data security (Sohum [0003], Galindo et al. [0008]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Sohum with Galindo et al., with a reasonable expectation of success.
The motivation would be to allow user of Galindo et al. to provide parties performing the exchange with a proof for participating in the exchange of the information (Galindo et al. [0037]).

As to claim 17, Sohum teaches receiving, (by a node), from (another node) another proposed entry for the distributed ledger ([0060] teaches "the decentralized shared ledger 150 receives a request from the plurality of stakeholders 150. The request is send by the plurality of stakeholders 154 to add one of the device IPs, the device Id's, the device type or the publishers 160 to the blacklist who is performing fraud." Since any of plurality of stakeholders ("entities") send requests with device information ("proposed entry") to the blacklist ("distributed ledger"), [0060] is interpreted as providing multiple requests ("another proposed entry").); 
determining that a credibility score … associated with the another entity do not meet … credibility score …. thresholds for the another entity ([0058] teaches "If the score for the publishers 160 or the one or more users 142 is higher than the pre-defined threshold than the publishers 160 or the one or more users 142 are marked in the blacklist.  If the score for the publishers 160 or the one or more users 142 is less than the pre-defined threshold than the publishers 160 or the one or more users 142 are marked in the whitelist of the decentralized shared ledger 150."  This teaches that based on the score of the publishers, if the score is less than the threshold, the publisher is marked in the whitelist instead of the blacklist.  Thus, a determination is made with respect to a score, and the score does not meet a threshold.).
Sohum, as modified, teaches members forming a group (Ortiz [0006] teaches "a plurality of node computing devices, each node computing device of the plurality of node computing devices having a communication link established with at least one other node computing device of the plurality of node computing devices"  This teaches that the nodes form a group).
Sohum, as modified, does not expressly teach determining, (by a node), that a … rate limiter value associated with the (another node) do not meet … rate limiter value threshold for the another entity;
refusing the another proposed entry to the distributed ledger, and the refusing the another proposed entry indicates a consensus of the group that the proposed entry is not permitted to be listed in the distributed ledger.
However, Dhanoa teaches determining, (by a node), that a … rate limiter value associated with the (another node) do not meet … rate limiter value threshold for the another entity ([0020] teaches "The QoS engine instructs the DMA engine to schedule a packet from a queue when the rate limiter level of the queue and the queue credit level of the queue are both above respective threshold values (such as above or a zero value or not zero or negative) for the separate levels. However, if either of the corresponding rate limiter levels and/or the queue credit level is below or equal to a threshold value (e.g., level equals zero or is negative), the QoS engine does not permit the DMA engine to schedule the packet of the queue."  This teaches that Qos engine determines that the rate limiter level ("rate limiter value") associated with the DMA engine ("another entity") falls below a threshold value for the DMA engine.
Sohum, as modified, and Dhanoa are combinable because they are directed to data processing (Sohum [0003], Dhanoa [0016]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Sohum with Dhanoa, with a reasonable expectation of success.
The motivation would be to allow user of Sohum to reduce latency (Dhanoa [0016]).
Sohum, as modified, does not expressly teach refusing the another proposed entry to the distributed ledger, and the refusing the another proposed entry indicates a consensus of the group that the proposed entry is not permitted to be listed in the distributed ledger.
However, Galindo et al. teaches refusing the another proposed entry to the distributed ledger, and the refusing the another proposed entry indicates a consensus of the group that the proposed entry is not permitted to be listed in the distributed ledger ([0061] teaches "recording of the entry is denied when the threshold number of data processing nodes cannot reach a consensus regarding the validity of the entry.  In an example, the threshold number of data processing nodes to reach a consensus may be fifty-one percent (51%) of the plurality of data processing nodes."  This teaches that the entry is denied into a distributed ledger when a consensus of data processing nodes ("the group") determine that the entry is invalid and presumably under the threshold ("not permitted to be listed in the ledger").)
Sohum, as modified, and Galindo et al. are combinable because they are directed to data security (Sohum [0003], Galindo et al. [0008]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Sohum with Galindo et al., with a reasonable expectation of success.
The motivation would be to allow user of Galindo et al. to provide parties performing the exchange with a proof for participating in the exchange of the information (Galindo et al. [0037]).

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sohum in view of Gupta and Ortiz, and further in view of Dhanoa, Galindo et al, and Anders (US Pub. No. 2020/0067723 A1).
As to claim 8, Sohum, as modified, teaches members forming a group (Ortiz [0006] teaches "a plurality of node computing devices, each node computing device of the plurality of node computing devices having a communication link established with at least one other node computing device of the plurality of node computing devices"  This teaches that the nodes form a group).
Sohum, as modified, does not expressly teach adjusting the credibility score and/or the rate limiter value of the another (node) based upon the determination that the credibility score and rate limiter value of the another (node) do not meet the respective credibility score and rate limiter value thresholds for the another (node).
However, Anders teaches adjusting the credibility score and/or the rate limiter value of the another (node) based upon the determination that the credibility score and rate limiter value of the another (node) do not meet the respective credibility score and rate limiter value thresholds for the another (node) ([0022] teaches "Another embodiment assigns penalties to nodes in the call map when the transfer rate for those nodes falls below a defined threshold, such as a particular value of megabytes or gigabytes per second, lowering the scores for such nodes."  This teaches lowering a score ("adjusting a credibility score") for a node ("entity") based on the determination that the rate limit value falls below a given threshold.).
Sohum, as modified, and Anders are combinable because they are directed to data security (Sohum [0003], Anders [0041]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Sohum with Anders, with a reasonable expectation of success.
The motivation would be to allow user of Sohum to facilitate access to a shared pool of configurable computing resources (Anders [0042]).

As to claim 18, Sohum, as modified, teaches members forming a group (Ortiz [0006] teaches "a plurality of node computing devices, each node computing device of the plurality of node computing devices having a communication link established with at least one other node computing device of the plurality of node computing devices"  This teaches that the nodes form a group).
Sohum, as modified, does not expressly teach adjusting the credibility score and/or the rate limiter value of the another (node) based upon the determination that the credibility score and rate limiter value of the another (node) do not meet the respective credibility score and rate limiter value thresholds for the another (node).
However, Anders teaches adjusting the credibility score and/or the rate limiter value of the another (node) based upon the determination that the credibility score and rate limiter value of the another (node) do not meet the respective credibility score and rate limiter value thresholds for the another (node) ([0022] teaches "Another embodiment assigns penalties to nodes in the call map when the transfer rate for those nodes falls below a defined threshold, such as a particular value of megabytes or gigabytes per second, lowering the scores for such nodes."  This teaches lowering a score ("adjusting a credibility score") for a node ("entity") based on the determination that the rate limit value falls below a given threshold.).
Sohum, as modified, and Anders are combinable because they are directed to data security (Sohum [0003], Anders [0041]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Sohum with Anders, with a reasonable expectation of success.
The motivation would be to allow user of Sohum to facilitate access to a shared pool of configurable computing resources (Anders [0042]).

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sohum in view of Gupta and Ortiz, and further in view of Cho (US Pub. No. 2018/0067920  A1).
As to claim 9, Sohum, as modified, does not expressly teach adjusting the credibility score and/or the rate limiter value based upon the determination that the credibility score and rate limiter value meet or exceed the respective credibility score and rate limiter value thresholds.
However, Cho teaches further comprising adjusting the credibility score and/or the rate limiter value based upon the determination that the credibility score and rate limiter value meet or exceed the respective credibility score and rate limiter value thresholds ([0043] teaches "accuracy improvement contribution rate is equal to or larger than the threshold value, it is determined that the effect of improving the recognition accuracy is high, and the score of the candidate is increased,"  This teaches that the score is changed if the improvement contribution rate (rate limiter value) is larger than the rate limiter value threshold.)
Sohum, as modified, and Cho are combinable because they are directed to data storage (Sohum [0003], Cho [0022]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Sohum with Cho, with a reasonable expectation of success.
The motivation would be to allow user of Sohum to achieve the effect of improving accuracy (Cho [0043]).

As to claim 19, Sohum, as modified, does not expressly teach adjusting the credibility score and/or the rate limiter value based upon the determination that the credibility score and rate limiter value meet or exceed the respective credibility score and rate limiter value thresholds.
However, Cho teaches further comprising adjusting the credibility score and/or the rate limiter value based upon the determination that the credibility score and rate limiter value meet or exceed the respective credibility score and rate limiter value thresholds ([0043] teaches "accuracy improvement contribution rate is equal to or larger than the threshold value, it is determined that the effect of improving the recognition accuracy is high, and the score of the candidate is increased,"  This teaches that the score is changed if the improvement contribution rate (rate limiter value) is larger than the rate limiter value threshold.)
Sohum, as modified, and Cho are combinable because they are directed to data storage (Sohum [0003], Cho [0022]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Sohum with Cho, with a reasonable expectation of success.
The motivation would be to allow user of Sohum to achieve the effect of improving accuracy (Cho [0043]).

Response to Arguments
	With regard to the rejection under Section 101, Applicant contends that the Examiner has not interpreted the claims consistent with the Specfication.  Applicant highlights a passage from the Specfication at [0012] which states that "…Embodiments of the invention may improve the operation and effectiveness of existing data protection systems, methdos, hardware and software by integrating new data integrity assurance functionality in those data protection systems, methods, hardware and software."  Applicant then states that a person having ordinary skill in the art would not interpret statements such as these as suggesting that the claimed invention could be performed mental processes.
	In response, Examiner encourages Applicant to point to a part of the Specification realized in the claims that support an improvement.  Presently, the claims are directed to a series of mental processes as set forth above, with insignificant extra-solution activity and other steps that are well-understood, routine and conventional.	Applicant then argues that the step of "receiving, from an entity, a proposed entry for a distributed ledger, where the distributed ledger is shared and accessible by multiple user and includes a whitelist and a blacklist … and submitting the proposed entry to the distributed ledger …" do not constitute insignificant extra-solution activity.  
	In response, the step of receiving … a proposed entry for a distributed ledger is well-understood, routine and conventional in view of MPEP 2106.05(d)(ii).  MPEP 2106.05(d)(ii) states that receiving or transmitting data over a network, e.g., using the Internet to gather data (Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362) adds insignificant extra-solution activity to the claim.)  This limitation, along with the limitations of where the distributed ledger is shared and accessible by multiple user and includes a whitelist and a blacklist, amounts to well-understood routine and conventional steps in a computing environment provided by a distributed legder.
	Further, the submitting of the proposed entry to the distributed ledger is well-understood, routine and conventional in view of MPEP 2106.05(d)(ii).  MPEP 2106.05(d)(ii) states that receiving or transmitting data over a network, e.g., using the Internet to gather data (Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362) adds insignificant extra-solution activity to the claim.).  Although Applicant points to a section of the Specification that the ledger provides safety for the user, this is not an improvement to a computing system.  Instead, it is a solution to a human problem of safety with respect to accessing a website or a file. Nonetheless, the aspect of safety is not captured in the claims.
	With regard to the rejection under Section 103, for the limitation in a group that comprises a first user/contributor and a second user contributor that are each operable to receive and evaluate proposed distributed ledger entries from the other, these arguments are moot in view of the rejection to Ortiz. 
For the limitation receiving, by the first user/contributor from the second user/contributor, a proposed entry for addition to the distributed ledger, where the distributed ledger comprises a whitelist and a blacklist, Appicant argues that Sohum cannot direct requests for ledger entries to each other.  However, [0060] teaches "the block chain network 148 associated with the decentralized shared ledger 150 receives a request from the plurality of stakeholders 150."  This teaches that the stakeholder sends a request.  Further, the block chain network is a user/contributor, which Applicant's Specification states at [0026], which states "[a] contributor comprises, or consists of, any entity or entities, such as computing systems, software, and hardware, for example, that submit one or more entries for inclusion in a ledger."  Therefore, the first user/contributor does in fact receive from the second user/contributor as taught by Sohum.  Sohum at [0069] teaches "the ledger is shared includes the blacklist and the whitelist of the device IPs, Ids, type and the publishers 160."    This teaches that the distributed ledger comprises a whitelist and blacklist.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M NAFZIGER whose telephone number is (469)295-9196. The examiner can normally be reached Monday - Friday, 8am - 5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on (571) 272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID M NAFZIGER/Examiner, Art Unit 2169                                                                                                                                                                                                        
/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169